Citation Nr: 1020590	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-22 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine with spinal cord/nerve 
injury and numbness in the extremities, claimed as a neck 
injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1969 to April 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his currently diagnosed cervical 
spine disabilities are related to his period of active 
service, and specifically to injuries he sustained in 
November 1972.

Service treatment records (STRs) associated with the claims 
file revealed that the Veteran was afforded a clinical 
evaluation and physical examination in April 1968 prior to 
entering service.  The clinical evaluation was normal and no 
cervical spine or neurological abnormalities were found.  A 
notation on the examination report noted that the Veteran 
sustained a left shoulder injury in the seventh grade, but 
was otherwise in good health.  In May 1970, the Veteran was 
involved in a "minor" motor vehicle accident.  He sustained 
a laceration above the right eye.  No cervical spine 
abnormalities or complaints of neck pain were noted at that 
time. 

The Veteran presented to sick call in November 1972 with 
subjective complaints of neck and shoulder muscle pain.  He 
denied having pain in his arms or fingers.  It was noted that 
the Veteran worked as a weapons loader.  See also, January 
1973 performance evaluation (noting that the Veteran worked 
as Loading Team Chief in support of Operation Bullet Shot).  
The impression was mechanical neck pain.  Follow-up visits to 
sick call in November and December 1972 were significant for 
"trauma" to the right shoulder and hand.  X-rays were 
negative.
The Veteran was also afforded a clinical evaluation and 
physical examination in March 1973 prior to discharge from 
service.  The clinical evaluation was essentially normal, but 
the examiner noted that the Veteran had a left clavicle 
abnormality dating back to childhood.  

Private treatment records dated September 2004 diagnosed the 
Veteran as having cervical spine stenosis, while a September 
2005 treatment record diagnosed the Veteran as having 
cervical spine DDD.  The Veteran subsequently underwent a 
cervical decompressive laminectomy and cervical spine fusion. 

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran 
has not been afforded a VA examination in this case.  In 
light of the evidence described immediately above, the 
Veteran should be afforded a VA examination to determine the 
nature and etiology of the currently diagnosed cervical spine 
disabilities.

The Veteran should also be contacted and asked to identify 
all VA and non-VA sources of treatment for his cervical spine 
disabilities.  The Veteran should be asked to provide, or 
authorize VA to obtain, any and all private treatment records 
he identifies as pertinent that are not already of record.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request that he 
identify all VA and non-VA sources of 
treatment for his cervical spine 
disabilities.  The Veteran should also be 
asked to provide, or authorize VA to 
obtain, any and all private treatment 
records he identifies as pertinent that 
are not already of record.  The RO should 
attempt to obtain any private medical 
records for which the Veteran returns a 
completed authorization form.  
Additionally, the RO should obtain any and 
all relevant VA treatment records 
identified by the Veteran, if any.
  
2.	After the above development is 
completed, make arrangements with an 
appropriate VA medical facility for a VA 
examination to ascertain the nature and 
etiology of the Veteran's currently 
diagnosed cervical spine disabilities.  
The claims folder must be made available 
to the examiner and the examiner should 
note in the examination report that the 
claims folder has been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed cervical 
spine disabilities, including but not 
limited to stenosis and DDD, are at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
Veteran's period of active military 
service, and particularly to his in-
service neck injury and/or motor vehicle 
accident.  The examiner must also consider 
the Veteran's reports of continuity of 
cervical spine symptoms since service in 
offering the opinion.  The examiner must 
provide a complete rationale for any 
stated opinion.

3.	Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


